DETAILED ACTION
 
Notice of Pre-AIA  or AIA  Status
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Status of Claims
2.            The following claim(s) is/are pending in this Office action: 1-35.
3.            Claim(s) 1-35 are rejected.  This rejection is NON-FINAL.
 
Information Disclosure Statement
4.            The information disclosure statement (IDS) submitted on 1/12/2018, 6/11/2021, 7/26/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
 
Specification Objections
5.            The specification stands objected to because of the following informalities:
¶ [0001] appears to incorporate a U.S. patent application by reference yet merely provides the title of the application and attorney docket number. The examiner suggests amend ¶ [0001] to include the U.S. application serial number and the filing date of the aforementioned application. No new matter shall be added.
 

Claim Objections
6.            Claims 1, 11, 13-21, and 28 stand objected to because of the following informalities:
(a)      Claim 1: (1) the limitation “RF spectrum signal” is missing an article.  The examiner suggests amend this limitation to recite “an RF spectrum signal”; and (2) the limitation “a processing circuitry coupled to obtain the indicator data of the RF spectrum signal …” appears to be incomplete.  The object of the phrase “coupled to” is missing.
(b)      Claim 11: the limitation “each of the plurality of input nodes include an indicator data …” contains a grammatical error because the verb “include” does not agree with the subject “each”, and a present tense should be used. The examiner suggests amending claim 11 to recite “each of the plurality of input nodes includes an indicator data …”
(c)      Claim 13: the limitation “wherein the forward propagation function comprise:” contains a typographical error.  The examiner suggests amending claim 13 to recite “wherein the forward propagation function comprises:”.
(d)      Claim 14: The limitation “wherein to compute the output metric value for each of the plurality of probable number of occupants in the area at the respective time, the neural network module to:” appears to grammatically incorrect for missing a verb. The examiner suggests amending this limitation to recite “wherein to compute the output metric value for each of the plurality of probable number of occupants in the area at the respective time, the neural network module is to:”
(e)      Claim 15: The limitation “wherein the neural network module to apply a backward propagation function” appears to grammatically incorrect for missing a applies a backward propagation function”.
(f)       Claim 16: The limitation “wherein the neural network module to apply a backward propagation function” appears to grammatically incorrect for missing a verb. The examiner suggests amending this limitation to recite “wherein the neural network module applies 
(g)      Claim 17: The limitation “wherein the processing circuitry to determine an occupancy count in a sub-area within the area” appears to be grammatically incorrect for missing a verb. The examiner suggests amending this limitation to recite “wherein the processing circuitry determines an occupancy count in a sub-area within the area.”
(h)      Claim 18: The clause “wherein the processing circuitry to reject the indicator data of RF spectrum signals generated by a receiver among the plurality of receivers located outside of the sub-area and within the area” appears to be grammatically incorrect. The examiner suggests amending this limitation to recite “wherein the processing circuitry rejects the indicator data of RF spectrum signals generated by a receiver among the plurality of receivers located outside of the sub-area and within the area.”
(i)       Claim 19: The clause “wherein the processing circuitry to reject the indicator data …” appears to grammatically incorrect. The examiner suggests amending this limitation to recite “wherein the processing circuitry rejects the indicator data …”
and determining an occupancy count in the area at the respective time based on the computed output metric values for each of the plurality of probable number of occupants in the area.”
(k)      Claim 21: the limitation “controlling the light source in response to determination of the occupancy count in the area at each of the plurality of times” contains a grammatical informality.  The examiner suggests amending claim 21 to recite “controlling the light source in response to a determination of the occupancy count in the area at each of the plurality of times.”
(l)       Claim 28: (1) the limitation “a plurality of lighting elements, wherein each of the plurality of lighting elements is a luminaire and comprises a light source to illuminate an area:” should end with a semi-colon, not a colon.  (2) The limitation “a processing circuitry coupled to obtain the indicator data of the RF spectrum signal …” appears to be incomplete.  The object of the phrase “coupled to” is missing because the infinitive clause “obtain the indicator data of the RF spectrum signal …” is not the object of the phrase “coupled to”. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

 
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 
 
6.            Claims 1-19 ad 35 stand rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(a)      Claim(s) 1:
(1)      The limitation “the transmitter” lacks proper antecedent basis and should be “the wireless communication transmitter”. Þ move to objection for the purpose of formality/consistency, all “transmitter” = “wireless communication transmitter”;
(2)      The limitation “the plurality of the receivers” lack proper antecedent basis. The examiner suggests amend this limitation to recite “the plurality of the wireless communication receivers”; Þ move to objection; same as above;
(3)      The limitations “received RF spectrum signal,” “RF spectrum signal,” “an RF spectrum signal” are indefinite because it is unclear whether these signals are the same or different RF spectrum signals.  For the purpose of examination, this limitation is interpreted as the same RF spectrum signal.
(4)      The limitations “each respective one of the plurality of receivers” and “the respective receiver” are indefinite because the limitation “each respective one of the plurality of receivers” does not provide proper antecedent basis for the 
(5)      The limitations “each of the plurality of times” and “the respective time” are indefinite because the limitation “each of the plurality of times” does not provide proper antecedent basis for the limitation “the respective time”.  For the purpose of examination, these two limitations are interpreted as the same respective time.  Correction is required.
(6)      The two recitations of “an area” are indefinite.  The limitations “the area” in “the area for the respective time” and “the area for the respective time” lacks proper antecedent basis. Further, “the area for the respective time” is indefinite as “time” does not encompass any area.  Correction is required.
(b)      Claims 2-19:
(1)      Claims 2-19 depend from claim 1 and thus inherit the deficiencies of claim 1.  Claims 2-19 are thus rejected under 35 U.S.C. §112(b) due to at least their dependency from claim 1.
(c)      Claim 13:
(1)      The limitation “a plurality of metric values” is indefinite because it confuses with “a plurality of metric values” recited in base claim 1.  For the purpose of examination, the claimed ““a plurality of metric values” in both claims 1 and 13 are interpreted to be the same “plurality of metric values”.
(d)      Claim 35:

 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 
7.            Claim(s) 1-11, 20-31, and 33-35 is/are rejected under 35 U.S.C. § 103 as being unpatentable over O’Keeffe et al. US PG Pub 2017/0017214 published on Jan. 19, 2017 (hereinafter O’Keeffe) in view of Wang et al., Estimation of Occupancy Level in Indoor Environment Based on Heterogeneous Information Fusion (Dec 15-17, 2010) (hereinafter Wang).
          With respect to claim 1, O’Keeffe teaches:
a plurality of lighting elements, wherein each of the plurality of lighting elements is a luminaire and comprises a light source to illuminate an area; (FIG. 1B, 110 “a light bulb”.  The examiner notes that 110 is an electrical device containing a lighting element such as a lamp that is controlled to turn on and off and thus teaches a luminaire, and that 110 in FIG. 1B includes a “light bulb” that illuminates an area.)
(FIG. 1B and ¶ [0110]: “Central controller 150 can contain one or more transmitters 548 operable to send one or more third signals 165 to one or more client devices 110. Transmitter 548 can be part of a transceiver along with receiver 505”; and “Transmitter 548 can be a wireless transmitter (e.g. Wi-Fi, 4G, Bluetooth, Zigbee, Z-wave)”.  The examiner notes that one or more transmitters (548) teach a wireless communication transmitter that transmit Wi-Fi, 4G, Zigbee, and Z-wave signals that operating at frequencies within the range of 20 KHz-300 GHz and are thus wireless radio frequency (RF) spectrum transmissions.  The examiner further notes that the light bulb 110 receiving such one or more signals from the transmitter (548) teaches a receiver integrated into one of the lighting elements.)
a plurality of wireless communication receivers configured to receive RF spectrum signals of transmissions from the transmitter through the area at the plurality of times, (¶ [0110]: “Central controller 150 can contain one or more transmitters 548 operable to send one or more third signals 165 to one or more client devices 110.”  ¶ [0007]: “Hence as far as I am aware no method previously disclosed effectively provides a realtime estimate of the number of people in a selectable region of a building.” The examiner notes that the one or more devices 110 receiving the signals (165) from the transmitter teach one or more receivers, that O’Keefe’s determining “realtime” occupancy count teaches receiving such signals through the area at a plurality of times and hence the above limitation.)
(¶ [0063]: “For example a person moving near a short range wireless transceiver (e.g. the Bluetooth or Wi-Fi transceiver in a smartphone or network connected smart device) can cause variations in quality aspects of signals 140 and 185 received by the central controller (e.g. variations in received signal strength indication (RSSI) or bit error rate variation associated with a person moving close by).” The examiner notes that the RSSI’s or bit error rates teach indicator data of a signal characteristic of received RF spectrum signal.  The examiner further notes that the variations in quality aspects of signals, RSSI’s, and/or bit error rates teach indicator data of a signal characteristic generated by the client devices, and that the RSSI’s and/or bit error rates received by O’Keefe’s controller (150) teach that each receiver receiving a signal from the controller (150) generates the aforementioned variations in signal quality and is then transmitted to and received by the controller 150 for determining occupancy count. Therefore, at least these messages teach the above limitation.)
wherein each of the plurality of receivers is integrated into one of the lighting elements; and ¶ [0110]: “Central controller 150 can contain one or more transmitters 548 operable to send one or more third signals 165 to one or more client devices 110”; “Transmitter 548 can be a wireless transmitter (e.g. Wi-Fi, 4G, Bluetooth, Zigbee, Z-wave)”’; and “Transmitter 548 can be indirectly coupled to automated client devices e.g. 110 using a data transmission network.”  The examiner notes that O’Keefe’s teaching that a light bulb (110) receives a wireless signal from the wireless transmitter 548 of the controller (150) at least implicitly teaches that a receiver is integrated into the light bulb (110) due to the absence of any intermediate receiver that relays the aforementioned the aforementioned wireless signal.)
a processing circuitry coupled to obtain the indicator data of RF spectrum signal generated at each of the plurality of times from each of the plurality of receivers, wherein the processing circuitry is configured to: (¶ [0063]: “Therefore variations in signal quality aspects in first signals 140 and second signals 185 can indicate the presence of a person and be one type of sensor data reported by devices in the network.” ¶ [0081]: “In some embodiments network-connected smart device 120 can segment the field of sensing into smaller regions and report occupancy data for each of these smaller regions”; and “In some embodiments network-connected smart devices may not identify the region in which they are operable to sense occupancy and instead the central controller can define regions based on processing first signals.” ¶ [0107]: “Central controller 150 can include an occupant number estimator 526 that functions to periodically or continuously estimate the number of people in one or more regions of the enclosed space containing a plurality of devices.” ¶ [0111]: “The pattern recognizing hardware can include one or more multi-core computer processor operable to perform parallel processing of training data.” The examiner notes that O’Keefe’s “devices in the network” such as the light bulb 110, the controller, and/or a multi-core processor teaches a processing circuitry coupled to obtain the aforementioned indicator data for “continuously estimat[ing] the number of people” and thus the above limitation.)
O’Keeffe does not appear to teach:  
(a) at each respective one of the plurality of times, for each respective one of the plurality of receivers:
(i) apply one of a plurality of heuristic algorithm coefficients to each indicator data of an RF spectrum signal from the transmitter received by the respective receiver at the respective time,
(ii) based on results of the application of the heuristic algorithm coefficients, generate an indicator data metric value for each of the indicator data generated by the respective receiver for the respective time,
(iii) process each of the indicator data metric value to compute a plurality of metric values associated with the respective receiver for the respective time, wherein each of the plurality of metric values provide a measurement of each of a plurality of a probable number of occupants in the area for the respective time, and
(iv) combine the plurality of metric values associated with each of the plurality of receivers to compute an output metric value for each of the plurality of probable number of occupants in the area for the respective time; and
(b) at each respective one of the plurality of times, determine an occupancy count in the area at the respective time based on the computed output metric values for each of the plurality of probable number of occupants in the area.
In the same field of endeavor, Wang does, however, teach:  
(a) at each respective one of the plurality of times, for each respective one of the plurality of receivers: (Wang at §§ III, Eq. (5) and description immediately above, p. 5087: “We discretize the time in this paper, and thus assume that the number of occupants in a zone at time t has the Poisson distribution with parameter [Symbol font/0x6C]t, i.e.,

    PNG
    media_image1.png
    29
    340
    media_image1.png
    Greyscale
)
	¶ 1, § III, left-hand column, p. 5088: “Since the total number of objects that can be counted as occupants cannot be accurately estimated a priori, we assume that the number of objects that are mistakenly observed as occupants by system k has Poisson distribution with parameter μk, where μk is the average number of objects that are mistakenly detected as occupants by system k. Then we have

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

The examiner notes Wang’s discretizing the time and using the Poisson distribution at time t as shown in Eq. (1) teaches at each respective one of the plurality of times, that Wang’s determining the occupancy count (nk) for each “system k” (the suffix “k”) teaches for each receiver (e.g., “system k”).  The examiner thus notes that Wang’s determining an occupancy count based on RSSI’s of each k-th device of a total of m devices at each time point of a plurality of time points teaches the above limitation.)
(i) apply one of a plurality of heuristic algorithm coefficients to each indicator data of an RF spectrum signal from the transmitter received by the respective receiver at the respective time, (§ III, Eqs. (1) and (6):
 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

The examiner notes that the observation data n0 by m devices is multiplied by Pr.  Moreover, Eq. (6) shows that Pr for each individual device k is the product of the probability of detected number occupants is l and the probability of the number of incorrectly observed occupants is ik-l.  Therefore, either probability in Eq. (6), when combined into Eq. (1), teaches a heuristic coefficient applied to corresponding indicator data.)
(ii) based on results of the application of the heuristic algorithm coefficients, generate an indicator data metric value for each of the indicator data generated by the respective receiver for the respective time, (§ 3, Eq. (6), p. 5088 (see Eq. (6) reproduced immediately above). The examiner notes that each of the two probability components (
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 and 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
) or the product thereof in the conditional probability for each k-th device of the total m devices and for each l (detected or observed occupant) expressed in Eq. (4) to determine the k-th device’s estimated occupancy count, nk, teaches an indicator data metric value for each indicator data (e.g., detected or observed occupant count l in Eq. (6)).)
(§ III, Eq. (6), p. 5088 (see Eq. (6) reproduced immediately above). The examiner notes that the product of two probabilities for all detected or observed occupant counts (l = 0, …, min(j, jk)) by the k-th device of the total of m devices in Eq. (6) in order to determine the conditional probability Pr{nk = ik | n =j} and hence the k-th device’s estimated occupancy count, nk or lk in A1 and A2 of Eq. (10) teach a plurality of metric values for individual indicator data metric value for each indicator data n = j in Eq. (6). The examiner further notes that each of the multiple products of two probabilities indicate the probability of detected or observed occupants is l, and that the probability of incorrectly observed occupants is ik-l and thus teach a probably number of occupants in the area for a respective time point.)
 (iv) combine the plurality of metric values associated with each of the plurality of receivers to compute an output metric value for each of the plurality of probable number of occupants in the area for the respective time; and (§ 3, Eq. (6), p. 5088 (see Eq. (6) reproduced immediately above).  The examiner notes that the summation of the respective products of two probabilities for each k-th device of the total of m devices in Eq. (6) in order to determine the k-th device’s estimated occupancy count, nk, teach combining the plurality of the plurality of metric values associated with each receiver (the k-th device).  The examiner further notes that Pr{nk = ik | n = j} teaches the probability of the number of observed occupants being l in Eq.(6) and Wang thus teaches this limitation.)
(b) at each respective one of the plurality of times, determine an occupancy count in the area at the respective time based on the computed output metric values for each of the plurality of probable number of occupants in the area. (§ IV-A, Eq. (10), p. 5088 OR § IV-B, Eq. (15) combined with Eq. (23), pp. 5088-5089. The estimated Wang’s final occupancy count, n, for the total of m devices is obtained by § IV-A, Eq. (10) for Method 1 with independent devices in the total of m devices OR by § IV-B, Eq. (15) combined with Eq. (23) for the total of m devices that are correlated with one another. The examiner further notes that both Eq. (6) and Eqs. (15) and (23) solve the mean square errors of individual devices’ observations by fluctuations in RSSI in Eqs. (1)-(6) in § III to determine an optimized occupancy count for the entire system having m devices, and Wang thus teaches the above limitations.)
          O’Keeffe and Wang are analogous art because both pertain to estimating occupancy based on RSSI (received signal strength indicator).  It would have been obvious for a person of ordinary skill in the art prior to the effective filing date of the present application to combine O’Keeffe’s “systems and methods for estimating the number of people” (O’Keeffe at ¶ [0009]) with Wang’s techniques for solving the “information fusion problem” by “combin[ing] multiple localization systems in order to improve the accuracy
of counting the number of occupants without increasing the hardware investment” and to “improve the counting accuracy by around 43% and 73%, respectively.” (Wang at ¶ 1, § VII and Abstract).
 
O’Keeffe modified by Wang teaches the system of claim 1, and O’Keeffe further teaches:
wherein: the wireless transmitter is one of a WiFi, blue tooth low energy, Zigbee, nLightAir or an ultra wide band transmitter; and (O’Keefe at ¶ [0110]: “Central controller 150 can contain one or more transmitters 548 operable to send one or more third signals 165 to one or more client devices 110. Transmitter 548 can be part of a transceiver along with receiver 505”; and “Transmitter 548 can be a wireless transmitter (e.g. Wi-Fi, 4G, Bluetooth, Zigbee, Z-wave)”)
one or more of the plurality of receivers is one of a WiFi, blue tooth low energy, Zigbee, nLightAir or an ultra wide band receiver. (O’Keefe at ¶ [0085]: “Device location estimator 315 can be operable coupled to a variety of signals receivers operable to receive localization signals 165. Device location estimator 315 can perform various degrees of processing to estimate the mobile wireless device location. Localization signals 165 can be short range wireless signals (e.g. Wi-Fi, Bluetooth, Zigbee) or long range wireless signals (e.g. GPS, 3G/4G cellular signals).”)
 
          With respect to claim 3, O’Keeffe modified by Wang teaches the system of claim 1 further comprising, and O’Keeffe further teaches:
          a controller coupled to the processing circuitry to control the light source in response to determination of the occupancy count in the area at each of the plurality of times. (FIG. 1B and ¶ [0110]: “Central controller 150 can contain one or more transmitters 548 operable to send one or more third signals 165 to one or more client devices 110.”  ¶ [0151]: “A central controller can apply the occupancy test method or receive the resulting estimated number of people in the region (e.g. the home). Upon determination that only a single person occupies the home automation services (e.g. lighting, entertainment, heating) can be adapted for a single person. For example, lights can be instructed to turn off once the single occupant has left an area. Lights can be instructed to turn on in advance of their arrival without concern for disturbing other people in those areas.” The examiner notes that the controller’s sending signals (165) based on the occupancy count (e.g., signals for turning on or off home automation devices such as lights) teaches the above limitation.)
 
          With respect to claim 4, O’Keeffe modified by Wang teaches system of claim 1 wherein to determine the occupancy count in the area at the respective time, the processing circuitry to, and Wang further teaches:
compare each one of the plurality of computed output metric values with another one of the plurality of output values to determine one of the plurality of computed output metric values as having a largest value among the plurality of computed metric values; and (Wang at § III, Eq. (6), p. 5088, § IV-A, Eq. (10) with A1 and A2 given by the formulae below:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

 
The examiner first notes that Wang’s nk in Eq. (6) or lk in Eq. (10)’s A1 and A2 teaches a plurality of metric values.  See citations and rationale for claim 1 above.  The examiner further notes that in determine the optimal estimated occupancy count given by Eq. (10), Wang combines Eqs. (5)-(9) into Eq. (8) to arrive at Eq. (10).  More importantly, both A1 and A2 in Eq. (10) includes the term derived from Eq. (6) 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
.  As it can be seen from the above expression, each of A1 and A2 is determined by taking j=max (lk) where k = 1, …, m.  That is, this expression compares the l1, l2, …, lm and selects the maximum l1 from these lk’s (k = 1, …, m).  Further, l denotes the detected occupants by the k-th device (k = 1, …, m) so that 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 denotes the probability that the number detected occupants is l, and that 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
denotes the probability that the number of incorrectly observed occupants is ik-l. Therefore, the examiner asserts that lk teaches a metric value of the plurality of metric values for the k-th device where lk ranges from 0 to min(j, ik) as shown in Eq. (6), and that Wang’s selecting the maximum lk in order to determine the optimal occupancy count,                         
                            
                                
                                    
                                        
                                            n
                                        
                                        ^
                                    
                                
                                
                                    A
                                
                                
                                    *
                                
                            
                        
                     in Eq. (10), teaches the above limitation. ) [AltContent: rect]
determine the probable number of occupants associated with the computed output metric value having the largest value as the occupancy count in the area. (§ IV-A, Eq. (10), p. 5088.  As respectfully reproduced above, Eq. (10) teaches Wang’s determination of an optimal estimated occupancy count by minimizing the mean square error in Eq. (1) (e.g., by letting the first directive of the mean square errors be zero).  Further, the examiner notes that both A1 and A2 in Eq. (10) depend on the maximum lk where k = 1, …,m, and the determined occupancy count is estimated with the probability dk and the probabilistic distribution Pr in Eq. (6). Therefore, Wang teaches determine the probable number of occupants associated with the aforementioned output metric value having the largest value.
          O’Keeffe and Wang are analogous art because both pertain to estimating occupancy based on RSSI (received signal strength indicator).  It would have been obvious for a person of ordinary skill in the art prior to the effective filing date of the present application to combine O’Keeffe’s “systems and methods for estimating the number of people” (O’Keeffe at ¶ [0009]) with Wang’s techniques for solving the “information fusion problem” by “combin[ing] multiple localization systems in order to improve the accuracy
Wang at ¶ 1, § VII and Abstract).
 
          With respect to claim 5, O’Keeffe modified by Wang teaches system of claim 4 further comprising, and Wang further teaches:
a trusted detector, wherein the trusted detector comprises a known occupancy count value for a pre-determined number of occupants in the area at each of the plurality of times. (¶ 5, right-hand column, § III, p. 5087: “Note that the calculation of J(i,                         
                            
                                
                                    n
                                
                                ^
                            
                        
                    ) requires the a priori knowledge of the distribution of the true number of occupants Pr {n = j} and the conditional joint distribution of the observations of all the systems Pr{n0 = I | n = j}.” ¶ 1, left-hand column, p. 5089: “In order to get these functions, note that when the observation noises among m systems are jointly Gaussian [22] and have covariance , and the probability density function of the a priori distribution of the true value of n contains Gaussian distribution, the optimal estimate of a single system is 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
, and the optimal estimate of the m systems is” Eq. (22).”  The examiner notes that Wang’s means for providing “a priori knowledge of the distribution of the true number of occupants Pr{n = j} teaches a trusted detector that “comprises a known occupancy count”. )
          O’Keeffe and Wang are analogous art because both pertain to estimating occupancy based on RSSI (received signal strength indicator).  It would have been obvious for a person of ordinary skill in the art prior to the effective filing date of the present application to combine O’Keeffe’s “systems and methods for estimating the number of O’Keeffe at ¶ [0009]) with Wang’s techniques for solving the “information fusion problem” by “combin[ing] multiple localization systems in order to improve the accuracy
of counting the number of occupants without increasing the hardware investment” and to “improve the counting accuracy by around 43% and 73%, respectively.” (Wang at ¶ 1, § VII and Abstract).
 
          With respect to claim 6, O’Keeffe modified by Wang teaches system of claim 5, and Wang further teaches:
          wherein the processing circuitry is further configured to, at each respective one of the plurality of times, compare the determined occupancy count in the area with the known occupancy count value generated by the trusted detector during the respective one of the plurality of times. (§ III, Eq. (1) and ¶ 1, right-hand column, p. 5087: “Define n0 = (n1, . . . nm) and ne = (                        
                            
                                
                                    n
                                
                                ^
                            
                        
                    1, . . .                         
                            
                                
                                    n
                                
                                ^
                            
                        
                    m) , where n0 and ne denote the vector of observations and the vector of estimations of the m systems, respectively, and  represents the transpose. Giving n0 and ne, the question is how to find an estimate                         
                            
                                
                                    n
                                
                                ^
                            
                        
                     to achieve the MMSE, i.e.,

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

where  
    PNG
    media_image9.png
    26
    112
    media_image9.png
    Greyscale
 is the set of nonnegative integers, i = (i1, . . . im) is a constant vector, and n is the true number of occupants in the zone.” The examiner notes that Wang’s “true number of occupants in the area” (n) teaches a known occupancy count value generated by the trusted detector during the respective one of the plurality of times, and that Wang’s obtaining the square of the difference between the estimated occupancy count vector and the “true number of occupants in the area” n teaches compare the determined occupancy count in the area with the known occupancy count value.)
          O’Keeffe and Wang are analogous art because both pertain to estimating occupancy based on RSSI (received signal strength indicator).  It would have been obvious for a person of ordinary skill in the art prior to the effective filing date of the present application to combine O’Keeffe’s “systems and methods for estimating the number of people” (O’Keeffe at ¶ [0009]) with Wang’s techniques for solving the “information fusion problem” by “combin[ing] multiple localization systems in order to improve the accuracy
of counting the number of occupants without increasing the hardware investment” and to “improve the counting accuracy by around 43% and 73%, respectively.” (Wang at ¶ 1, § VII and Abstract).
 
          With respect to claim 7, O’Keeffe modified by Wang teaches system of claim 6 further comprising, and O’Keeffe further teaches:
a learning module coupled to the processing circuitry, (O’Keeffe at ¶ [0012]: “Therefore one aspect of the present disclosure is that a central controller can use a high confidence indication of single occupancy in an enclosed space to initiate learning of data patterns (e.g. parts of the variable space) that could otherwise easily be confused with multiple occupancy (e.g. co-site by multiple sensors).” ¶ [0100]: “The function of the training data aggregator 507 can be to provide sufficient data and highlight important training data for subsequent processing by the single occupant characteristic generator 510.” Also, ¶ [0099]: a “training criterion assessor”.  The examiner notes that the at least O’Keeffe’s “training data aggregator 507,” “training criterion assessor,” and/or “single occupant characteristic generator 510” teaches a learning module, and that O’Keeffe’s controller and/or the aforementioned one or more devices coupled to the controller being operatively coupled to 507 and 510 teaches the above limitation.)
O’Keeffe does not appear to explicitly teach:
wherein the learning module is configured to: determine whether the plurality of the heuristic algorithm coefficients are optimized heuristic algorithm coefficients at each of the plurality of times based on the comparison.
In the same field of endeavor, Wang does, however, teach:
wherein the learning module is configured to: determine whether the plurality of the heuristic algorithm coefficients are optimized heuristic algorithm coefficients at each of the plurality of times based on the comparison. (Wang at ¶ 1, § VI, p. 5090: “Though it is intuitively reasonable that merging the information from multiple systems should increase the counting accuracy, which is also supported by the experimental results in section V, it is nonetheless worthy of showing this claim mathematically. So in this section, we ﬁrst prove the above claim”.  Theorem 1, § VI. ¶ 1, § VII, p. 5091: “Two approximate solution methods are provided to get near-optimal solutions under the criterion of MMSE.” The examiner notes that through the above comparison between the estimated occupancy count vector  and the “true number of occupants in the area” n (see citation and rationale for claim 6 above), Wang mathematically proved that the coefficients are optimized to produce more accurate estimated occupancy count as evidenced by Theorem 1 and its proof in § VI.)
          O’Keeffe and Wang are analogous art because both pertain to estimating occupancy based on RSSI (received signal strength indicator).  It would have been obvious for a person of ordinary skill in the art prior to the effective filing date of the present application to combine O’Keeffe’s “systems and methods for estimating the number of people” (O’Keeffe at ¶ [0009]) with Wang’s techniques for solving the “information fusion problem” by “combin[ing] multiple localization systems in order to improve the accuracy
of counting the number of occupants without increasing the hardware investment” and to “improve the counting accuracy by around 43% and 73%, respectively.” (Wang at ¶ 1, § VII and Abstract).
 
          With respect to claim 8, O’Keeffe modified by Wang teaches system of claim 7 further comprising, and O’Keeffe further teaches:
wherein upon determination of the plurality of the characteristics as the optimized characteristics, the learning module is configured to instruct the processing circuitry to utilize the optimized characteristics to apply to each indicator data from each of the plurality of receivers for determination of the occupancy count in the area at a real time. (¶ [0115]: “At block 640 some or all of the training data can be assessed relative to the candidate single occupant characteristic”; and “At block 660 the method decides if another candidate characteristic should be generated. If the answer is “no” method 600 ends at block 680.” The examiner notes that once the training stops at 680, O’Keeffe’s controller learns single occupant characteristic(s) as well as other data derived or obtained from such characteristic(s) for its controller to more correctly estimate the occupancy count of an area and thus teaches the learning module is configured to instruct the processing circuitry (see citations to ¶¶ [0063], [0081], and [0111] for claim 1 above) to apply the optimized (e.g., learned) characteristic(s) to indicator data of luminaires. 
          O’Keeffe does not appear to teach that the optimized characteristics applied to each indicator data are optimized heuristic algorithm coefficients. 
          In the same field of endeavor, Wang does, however, teach:
wherein upon determination of the plurality of the heuristic algorithm coefficients as the optimized heuristic algorithm coefficients, the learning module is configured to instruct the processing circuitry to utilize the optimized heuristic algorithm coefficients to apply to each indicator data from each of the plurality of receivers for determination of the occupancy count in the area at a real time. (Wang at ¶ 1 in § VI, Theorem 1 in § VI, and ¶ 1 in § VII cited in claim 7 above teaches optimized heuristic algorithm coefficients applied to each indicator data.  Therefore, the examiner asserts that O’Keeffe combined with Wang teaches the above limitation.)
          O’Keeffe and Wang are analogous art because both pertain to estimating occupancy based on RSSI (received signal strength indicator).  It would have been obvious for a person of ordinary skill in the art prior to the effective filing date of the present application to combine O’Keeffe’s “systems and methods for estimating the number of people” (O’Keeffe at ¶ [0009]) with Wang’s techniques for solving the “information fusion problem” by “combin[ing] multiple localization systems in order to improve the accuracy
Wang at ¶ 1, § VII and Abstract).
 
          With respect to claim 9, O’Keeffe modified by Wang teaches system of claim 7 further comprising, and Wang further teaches:
          wherein upon determination of the plurality of the heuristic algorithm coefficients as not the optimized heuristic algorithm coefficients, the learning module is configured to update one or more of the plurality of heuristic algorithm coefficients and instruct the processing circuitry to utilize the updated one or more heuristic algorithm coefficients in a next time. (Wang at Last paragraph, right-hand column, § VI, p. 5090: “Theorem 1 and corollary 1 show that information fusion will not decrease the counting accuracy and will always improve the accuracy.” ¶ 1, § V, p. 5089: “In this section, we test the performances of the two approximation methods in a real room. The layout of the room is shown in Fig. 1. Due to the positions of the air outlets and the lights, the room is divided into three zones. There are two systems in the room”. ¶ 1, § VII, p. 5091: “Note that the two approximation methods can also be applied when there are more than two systems.”
The examiner notes that the aforementioned teaching of Wang is formulated with two systems, and that Wang explicitly states that its method is also application to more than two systems.  Moreover, the examiner notes that when an additional system is added to the two systems upon which Wang’s teaching is based, Wang indicated that information fusion with the additional system will “always improve the accuracy”.  That is, the additional system added to Wang’s two existing systems thus renders the aforementioned “near-optimal solution” for occupancy counting and hence the aforementioned “heuristic algorithm coefficients” not optimized.  The examiner thus asserts that Wang’s applying the same method for this new, three system configuration teaches applying the aforementioned algorithm to update at least one of the existing heuristic algorithm coefficients is updated into an updated heuristic algorithm coefficient because k, which ranged from 1 to 2 for a two-system configuration, now ranges from 1 to 3 in Eq. (3), and thus both probabilities in Eq. (6) are now updated for the three-system configuration.  Therefore, Wang’s subsequent application of its algorithm to this latter configuration teaches the above limitation.)
          O’Keeffe and Wang are analogous art because both pertain to estimating occupancy based on RSSI (received signal strength indicator).  It would have been obvious for a person of ordinary skill in the art prior to the effective filing date of the present application to combine O’Keeffe’s “systems and methods for estimating the number of people” (O’Keeffe at ¶ [0009]) with Wang’s techniques for solving the “information fusion problem” by “combin[ing] multiple localization systems in order to improve the accuracy
of counting the number of occupants without increasing the hardware investment” and to “improve the counting accuracy by around 43% and 73%, respectively.” (Wang at ¶ 1, § VII and Abstract).
 
          With respect to claim 10, O’Keeffe modified by Wang teaches system of claim 10 further comprising, and Wang further teaches:
(§ III, Eqs. (1) and (6):

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

The examiner notes that the range limit m in this and the following limitations is now revised to accommodate one or more additional systems added to Wang’s two existing systems.  For example, m = 2 in Wang’s two-system experiment, and m = 3 when one additional system is added to the two-system experiment. The examiner further notes that the observation data n0 by m devices is multiplied by Pr.  Moreover, Eq. (6) shows that Pr for each individual device k is the product of the probability of detected number occupants is l and the probability of the number of incorrectly observed occupants is ik-l.  Therefore, either of the two probabilities in Eq. (6), when combined into Eq. (1), teaches an updated heuristic coefficient applied to corresponding indicator data.) 
based on results of the applications of the heuristic algorithm coefficients including the one or more updated heuristic algorithm coefficients to indicator data, generate an updated indicator data metric value for each of the indicator data from each of the plurality (§ III, Eq. (6), p. 5088 (see Eq. (6) reproduced immediately above): The examiner notes that each of the two probability components ( and ) or the product thereof in the conditional probability for each k-th device of the total m devices and for each l (detected or observed occupant) expressed in Eq. (6) to determine the k-th device’s estimated occupancy count, nk, teaches an indicator data metric value for each indicator data (e.g., detected or observed occupant count l in Eq. (6)).)
process the updated indicator data metric values to compute a plurality of updated metric values associated with the respective receiver for the respective time, wherein each of the plurality of updated metric values provide a measurement of each of a plurality of a probable number of occupants in the area for the respective time; (§ III, Eq. (6), p. 5088 (see Eq. (6) reproduced immediately above). The examiner notes that the product of two probabilities for all detected or observed occupant counts (l = 0, …, min(j, jk)) by the k-th device of the total of m devices in Eq. (6) in order to determine the conditional probability Pr{nk = ik | n =j} and hence the k-th device’s estimated occupancy count, nk, teach a plurality of metric values for individual indicator data metric value for each indicator data n = j in Eq. (6). The examiner further notes that each of the multiple products of two probabilities indicate the probability of detected or observed occupants is l, and that the probability of incorrectly observed occupants is ik-l and thus teach a probably number of occupants in the area for a respective time point.)
combine the plurality of updated plurality of metric values associated with each of the plurality of receivers to compute an updated output metric value for each of the (§ III, Eq. (6), p. 5088 (see Eq. (6) reproduced immediately above). The examiner notes that the summation of the respective products of two probabilities for each k-th device of the total of m devices in Eq. (6) in order to determine the k-th device’s estimated occupancy count, nk, teach combining the plurality of the plurality of metric values associated with each receiver (the k-th device).  The examiner further notes that Pr{nk = ik | n = j} teaches the probability of the number of observed occupants being l in Eq. (6) and Wang thus teaches this limitation.)
determine an updated occupancy count in the area determine an updated occupancy count in the area at the respective time based on the updated output metric values for each of the plurality of probable number of occupants in the area; and (§ 4.1, Eq. (6), p. 148 OR § 4.2, Eq. (7) combined with Eq. (11), pp. 148-149. The estimated Wang’s final occupancy count, n, for the total of m devices is obtained by § 4.1, Eq. (6) for Method 1 with independent devices in the total of m devices OR by § 4.2, Eq. (7) combined with Eq. (11) for the total of m devices that are correlated with one another. The examiner further notes that both Eq. (6) and Eqns. (7) and (11) solve the mean square errors of individual devices’ observations by fluctuations in RSSI in Eqs. (1)-(4) in § 3 to determine an optimized occupancy count for the entire system having m devices, and Wang thus teaches the above limitations.)
compare the determined updated occupancy count at each of the plurality of times with the known occupancy count value in the area. (§ III, Eq. (1) and ¶ 1, right-hand column, p. 5087: “n0 = (n1, . . . nm) and ne = ([AltContent: rect]1, . . . [AltContent: rect]m) , where n0 and ne denote the vector of observations and the vector of estimations of the m systems, respectively, and  represents the transpose. Giving n0 and ne, the question is how to find an estimate                         
                            
                                
                                    n
                                
                                ^
                            
                             
                        
                    to achieve the MMSE, i.e.,

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

where  
    PNG
    media_image10.png
    28
    117
    media_image10.png
    Greyscale
 is the set of nonnegative integers, i = (i1, . . . im) is a constant vector, and n is the true number of occupants in the zone.” The examiner notes that Wang’s “true number of occupants in the area” (n) teaches a known occupancy count value generated by the trusted detector during the respective one of the plurality of times, and that Wang’s obtaining the square of the difference between the estimated occupancy count vector and the “true number of occupants in the area” n teaches compare the determined occupancy count in the area with the known occupancy count value.)
          O’Keeffe and Wang are analogous art because both pertain to estimating occupancy based on RSSI (received signal strength indicator).  It would have been obvious for a person of ordinary skill in the art prior to the effective filing date of the present application to combine O’Keeffe’s “systems and methods for estimating the number of people” (O’Keeffe at ¶ [0009]) with Wang’s techniques for solving the “information fusion problem” by “combin[ing] multiple localization systems in order to improve the accuracy
of counting the number of occupants without increasing the hardware investment” and to “improve the counting accuracy by around 43% and 73%, respectively.” (Wang at ¶ 1, § VII and Abstract).
 
O’Keeffe modified by Wang teaches system of claim 1 further comprising, and O’Keeffe further teaches:
wherein the indicator data is one of a relative signal strength indicator (RSSI) data, bit error rate data, packet error rate data, or a phase change data, or a combination of two or more thereof. (O’Keeffe at ¶ [0063]: “a person moving near a short range wireless transceiver (e.g. the Bluetooth or Wi-Fi transceiver in a smartphone or network connected smart device) can cause variations in quality aspects of signals 140 and 185 received by the central controller (e.g. variations in received signal strength indication (RSSI) or bit error rate variation associated with a person moving close by).”)
 
          With respect to claim 20, O’Keeffe teaches:
          A method comprising: obtaining, in a lighting system, an indicator data generated at each of a plurality of times from each of a plurality of receivers configured to receive radio frequency (RF) spectrum signals from a RF transmitter in an area, (O’Keeffe at FIG. 1B and ¶ [0110]: “Central controller 150 can contain one or more transmitters 548 operable to send one or more third signals 165 to one or more client devices 110. Transmitter 548 can be part of a transceiver along with receiver 505”; and “Transmitter 548 can be a wireless transmitter (e.g. Wi-Fi, 4G, Bluetooth, Zigbee, Z-wave)”.  The examiner notes that one or more transmitters (548) teach a wireless communication transmitter that transmit Wi-Fi, 4G, Zigbee, and Z-wave signals that operating at frequencies within the range of 20KHz-300GHz and are thus wireless radio frequency (RF) spectrum transmissions.  The examiner further notes that the light bulb 110 and/or the receiver (505) receiving such one or more signals from the transmitter (548) teaches obtaining an indicator at a plurality of times from each receiver as claimed.)
wherein the lighting system comprises a plurality of lighting elements; (O’Keeffe at FIG. 1B, 110 “a light bulb”.  The examiner notes O’Keeffe’s system teaches a lighting system, and that O’Keeffe’s teaching of a light bulb 110 for lighting an area renders obvious a plurality of lighting elements.)
O’Keeffe does not appear to explicitly teach:
at each respective one of the plurality of times in the lighting system: applying a plurality of heuristic algorithm coefficients to each indicator data from each of the plurality of receivers for the respective time, 
based on results of the application of the heuristic algorithm coefficients to the indicator data, generating an indicator data metric value for the indicator data generated by the respective receiver for the respective time, 
processing each of the indicator data metric for each of the indicator data to compute a plurality of metric values for the respective receiver for the respective time, wherein each of the plurality of metric values provide a measurement of each of a plurality of a probable number of occupants in the area for the respective time, 
combining the plurality of metric values for the respective receiver to compute an output value for each of the plurality of probable number of occupants in the area for the respective time; 

In the same field of endeavor, Wang does, however, teach:
at each respective one of the plurality of times in the lighting system: applying a plurality of heuristic algorithm coefficients to each indicator data from each of the plurality of receivers for the respective time, (Wang at § III, Eqs. (1) and (6):
 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

The examiner notes that the observation data n0 by m devices is multiplied by Pr.  Moreover, Eq. (6) shows that Pr for each individual device k is the product of the probability of detected number occupants is l and the probability of the number of incorrectly observed occupants is ik-l.  Therefore, either probability in Eq. (6), when combined into Eq. (1), teaches a heuristic coefficient applied to corresponding indicator data.)
based on results of the application of the heuristic algorithm coefficients to the indicator data, generating an indicator data metric value for the indicator data generated by the respective receiver for the respective time, (Wang at § 3, Eq. (6), p. 5088 (see Eq. (6) reproduced immediately above). The examiner notes that each of the two probability components (
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 and 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
) or the product thereof in the conditional probability for each k-th device of the total m devices and for each l (detected or observed occupant) expressed in Eq. (4) to determine the k-th device’s estimated occupancy count, nk, teaches an indicator data metric value for each indicator data (e.g., detected or observed occupant count l in Eq. (6)).)
processing each of the indicator data metric for each of the indicator data to compute a plurality of metric values for the respective receiver for the respective time, wherein each of the plurality of metric values provide a measurement of each of a plurality of a probable number of occupants in the area for the respective time, (Wang at § III, Eq. (6), p. 5088: See immediately above. The examiner notes that the product of two probabilities for all detected or observed occupant counts (l = 0, …, min(j, jk)) by the k-th device of the total of m devices in Eq. (6) in order to determine the conditional probability Pr{nk = ik | n =j} and hence the k-th device’s estimated occupancy count, nk or lk in A1 and A2 of Eq. (10) teach a plurality of metric values for individual indicator data metric value for each indicator data n = j in Eq. (6). The examiner further notes that each of the multiple products of two probabilities indicate the probability of detected or observed occupants is l, and that the probability of incorrectly observed occupants is ik-l and thus teach a probably number of occupants in the area for a respective time point.)
combining the plurality of metric values for the respective receiver to compute an output value for each of the plurality of probable number of occupants in the area for the (Wang at § 3, Eq. (6), p. 5088: See immediately above. The examiner notes that the summation of the respective products of two probabilities for each k-th device of the total of m devices in Eq. (6) in order to determine the k-th device’s estimated occupancy count, nk, teach combining the plurality of the plurality of metric values associated with each receiver (the k-th device).  The examiner further notes that Pr{nk = ik | n = j} teaches the probability of the number of observed occupants being l in Eq.(6) and Wang thus teaches this limitation.)
 determining an occupancy count in the area at the respective time based on the computed output metric values for each of the plurality of probable number of occupants in the area. (Wang at § IV-A, Eq. (10), p. 5088 OR § IV-B, Eq. (15) combined with Eq. (23), pp. 5088-5089. The estimated Wang’s final occupancy count, n, for the total of m devices is obtained by § IV-A, Eq. (10) for Method 1 with independent devices in the total of m devices OR by § IV-B, Eq. (15) combined with Eq. (23) for the total of m devices that are correlated with one another. The examiner further notes that both Eq. (6) and Eqs. (15) and (23) solve the mean square errors of individual devices’ observations by fluctuations in RSSI in Eqs. (1)-(6) in § III to determine an optimized occupancy count for the entire system having m devices, and Wang thus teaches the above limitations.)
          O’Keeffe and Wang are analogous art because both pertain to estimating occupancy based on RSSI (received signal strength indicator).  It would have been obvious for a person of ordinary skill in the art prior to the effective filing date of the present application to combine O’Keeffe’s “systems and methods for estimating the number of O’Keeffe at ¶ [0009]) with Wang’s techniques for solving the “information fusion problem” by “combin[ing] multiple localization systems in order to improve the accuracy
of counting the number of occupants without increasing the hardware investment” and to “improve the counting accuracy by around 43% and 73%, respectively.” (Wang at ¶ 1, § VII and Abstract).
 
          With respect to claim 21, it is substantially similar to claim 3 and is rejected in the same manner, the same art and reasoning applying. 
 
          With respect to claim 22, it is substantially similar to claim 4 and is rejected in the same manner, the same art and reasoning applying. 
 
          With respect to claim 23, it is substantially similar to claim 6 and is rejected in the same manner, the same art and reasoning applying. 
 
          With respect to claim 24, it is substantially similar to claim 7 and is rejected in the same manner, the same art and reasoning applying. 
 
          With respect to claim 25, it is substantially similar to claim 8 and is rejected in the same manner, the same art and reasoning applying. 
 
          With respect to claim 26, it is substantially similar to claim 9 and is rejected in the same manner, the same art and reasoning applying. 

          With respect to claim 27, it is substantially similar to claim 10 and is rejected in the same manner, the same art and reasoning applying. 
 
          With respect to claim 28, O’Keeffe teaches:
A system comprising: a plurality of lighting elements, wherein each of the plurality of lighting elements is a luminaire and comprises a light source to illuminate an area: (O’Keeffe at FIG. 1B, 110 “a light bulb”.  The examiner notes that 110 is an electrical device containing a lighting element such as a lamp that is controlled to turn on and off and thus teaches a luminaire, and that 110 in FIG. 1B includes a “light bulb” that illuminates an area.)
a wireless communication transmitter for wireless radio frequency (RF) spectrum transmission in an area, including RF transmission at a plurality of times, wherein the transmitter is integrated into one of the lighting elements; (O’Keeffe at FIG. 1B and ¶ [0110]: “Central controller 150 can contain one or more transmitters 548 operable to send one or more third signals 165 to one or more client devices 110. Transmitter 548 can be part of a transceiver along with receiver 505”; and “Transmitter 548 can be a wireless transmitter (e.g. Wi-Fi, 4G, Bluetooth, Zigbee, Z-wave)”.  The examiner notes that one or more transmitters (548) teach a wireless communication transmitter that transmit Wi-Fi, 4G, Zigbee, and Z-wave signals that operating at frequencies within the range of 20KHz-300GHz and are thus wireless radio frequency (RF) spectrum transmissions.  The examiner further notes that the light bulb 110 receiving such one or more signals from the transmitter (548) teaches a receiver integrated into one of the lighting elements.)
a plurality of wireless communication receivers integrated into other of the lighting elements and configured to receive RF spectrum signals of transmissions from the transmitter through the area at the plurality of times, (O’Keeffe at ¶ [0110]: “Central controller 150 can contain one or more transmitters 548 operable to send one or more third signals 165 to one or more client devices 110.”  ¶ [0007]: “Hence as far as I am aware no method previously disclosed effectively provides a realtime estimate of the number of people in a selectable region of a building.” The examiner notes that the one or more devices 110 receiving the signals (165) from the transmitter teach one or more receivers, that O”Keeffe’s determining “realtime” occupancy count teaches receiving such signals through the area at a plurality of times and hence the above limitation.)
wherein each of the plurality of the receivers is configured to generate an indicator data of a signal characteristic of received RF spectrum signal at each of the plurality of times; and (O’Keeffe at ¶ [0063]: “For example a person moving near a short range wireless transceiver (e.g. the Bluetooth or Wi-Fi transceiver in a smartphone or network connected smart device) can cause variations in quality aspects of signals 140 and 185 received by the central controller (e.g. variations in received signal strength indication (RSSI) or bit error rate variation associated with a person moving close by).” The examiner notes that the RSSI’s or bit error rates teach indicator data of a signal characteristic of received RF spectrum signal.  The examiner further notes that the variations in quality aspects of signals, RSSI’s, and/or bit error rates teach indicator data of a signal characteristic generated by the client devices, and that the RSSI’s and/or bit error rates received by O”Keeffe’s controller (150) teach that each receiver receiving a signal from the controller (150) generates the aforementioned variations in signal quality and is then transmitted to and received by the controller 150 for determining occupancy count. Therefore, at least these messages teach the above limitation.)
a processing circuitry coupled to obtain the indicator data of the RF spectrum signal generated at each of the plurality of times from each of the plurality of receivers, (O’Keeffe at ¶ [0063]: “Therefore variations in signal quality aspects in first signals 140 and second signals 185 can indicate the presence of a person and be one type of sensor data reported by devices in the network.” ¶ [0081]: “In some embodiments network-connected smart device 120 can segment the field of sensing into smaller regions and report occupancy data for each of these smaller regions”; and “In some embodiments network-connected smart devices may not identify the region in which they are operable to sense occupancy and instead the central controller can define regions based on processing first signals.” The examiner notes that O”Keeffe’s “devices in the network” such as the light bulb 110 and/or the controller teaches a processing circuitry coupled to obtain the aforementioned indicator data and thus the above limitation. )
          O’Keeffe does not appear to explicitly teach:
wherein the processing circuitry is configured to process the indicator data from the plurality of lighting elements to determine an occupancy count in the area at each of the plurality of times. 
Wang does, however, teach:
wherein the processing circuitry is configured to process the indicator data from the plurality of lighting elements to determine an occupancy count in the area at each of the plurality of times. (§§ III-IV-B, pp. 5087-5089.  § III, Eqs. (1) and (6):

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

The examiner notes Wang teaches determining an occupancy count based on RSSI’s of each k-th device of a total of m devices.  The examiner further notes that the observation data n0 by m devices is multiplied by Pr.  Moreover, Eq. (6) shows that Pr for each individual device k is the product of the probability of detected number occupants is l and the probability of the number of incorrectly observed occupants is ik-l.  Therefore, either probability in Eq. (6), when combined into Eq. (1), teaches a heuristic coefficient applied to corresponding indicator data.)
          O’Keeffe and Wang are analogous art because both pertain to estimating occupancy based on RSSI (received signal strength indicator).  It would have been obvious for a person of ordinary skill in the art prior to the effective filing date of the present application to combine O’Keeffe’s “systems and methods for estimating the number of people” (O’Keeffe at ¶ [0009]) with Wang’s techniques for solving the “information fusion problem” by “combin[ing] multiple localization systems in order to improve the accuracy
Wang at ¶ 1, § VII and Abstract).
 
          With respect to claim 29, it is substantially similar to claim 2 and is rejected in the same manner, the same art and reasoning applying. 
 
          With respect to claim 30, it is substantially similar to claim 3 and is rejected in the same manner, the same art and reasoning applying. 
 
          With respect to claim 31, O’Keeffe modified by Wang teaches the system of claim 28 wherein to process the indicator data from the plurality of receivers to determine the occupancy count in the area at each of the plurality of times, the processing circuitry at each respective one of the plurality of times is configured to, and Wang further teaches:
apply a RF signal computation to analyze the indicator data of the RF spectrum signals from each of the plurality of receivers; (Wang at (§§ III-IV-B, pp. 5087-5089. The examiner notes Wang teaches determining an occupancy count based on RSSI’s of each k-th device of a total of m devices and thus teaches the above limitation. )
          O’Keeffe does not appear to explicitly teach:
compare the analyzed indicator data with a pre-determined number of the occupants in the area; and 
determine the pre-determined number of occupants to be the occupancy count in the area based on a result of the comparison. 
Wang does, however, teach:
compare the analyzed indicator data with a pre-determined number of the occupants in the area; and (O’Keeffe at § III, Eq. (1) and ¶ 1, right-hand column, p. 5087: “Define n0 = (n1, . . . nm) and ne = (1, . . . 1) , where n0 and ne denote the vector of observations and the vector of estimations of the m systems, respectively, and  represents the transpose. Giving n0 and ne, the question is how to find an estimate                         
                            
                                
                                    n
                                
                                ^
                            
                        
                     to achieve the MMSE, i.e.,

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

where  
    PNG
    media_image9.png
    26
    112
    media_image9.png
    Greyscale
 is the set of nonnegative integers, i = (i1, . . . im) is a constant vector, and n is the true number of occupants in the zone.” The examiner notes that Wang’s “true number of occupants in the area” (n) teaches a known occupancy count value generated by the trusted detector during the respective one of the plurality of times, and that Wang’s obtaining the square of the difference between the estimated occupancy count vector and the “true number of occupants in the area” n teaches compare the determined occupancy count in the area with the known occupancy count value.)
 
determine the pre-determined number of occupants to be the occupancy count in the area based on a result of the comparison. (Wang at FIG. 2:

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale

The examiner notes that FIG. 2 shows the comparison between Wang’s estimated numbers of occupants and true numbers of occupants, and that at time 9:17, 9:19, 9:33 the estimated numbers of occupants equal the true numbers of occupants and thus teach the above limitation.)
                    O’Keeffe and Wang are analogous art because both pertain to estimating occupancy based on RSSI (received signal strength indicator).  It would have been obvious for a person of ordinary skill in the art prior to the effective filing date of the present application to combine O’Keeffe’s “systems and methods for estimating the number of people” (O’Keeffe at ¶ [0009]) with Wang’s techniques for solving the “information fusion problem” by “combin[ing] multiple localization systems in order to improve the accuracy
of counting the number of occupants without increasing the hardware investment” and to “improve the counting accuracy by around 43% and 73%, respectively.” (Wang at ¶ 1, § VII and Abstract).
 
          With respect to claim 33, O’Keeffe modified by Wang teaches the system of claim 28 wherein to process the indicator data from the plurality of receivers to determine the Wang further teaches:
          apply a heuristic algorithm to the indicator data of the RF spectrum signals from each of the plurality of receivers to compute an output metric value for each of a plurality of probable number of occupants in the area; (Wang at § III, Eq. (6), p. 5088:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

The examiner notes that the product of two probabilities for all detected or observed occupant counts (l = 0, …, min(j, jk)) by the k-th device of the total of m devices in Eq. (6) in order to determine the conditional probability Pr{nk = ik | n =j} and hence the k-th device’s estimated occupancy count, nk, teach a plurality of metric values for individual indicator data metric value for each indicator data n = j in Eq. (6). The examiner further notes that each of the multiple products of two probabilities indicate the probability of detected or observed occupants is l, and that the probability of incorrectly observed occupants is ik-l and thus teach a probably number of occupants in the area for a respective time point.)
compare each one of the plurality of occupant values with another one of the plurality of output metric values to determine one of the plurality of computed output metric values as having a largest value among the plurality of computed output metric values; and (Wang at § III, Eq. (6), p. 5088, § IV-A, Eq. (10) with A1 and A2 given by the formulae below:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

 The examiner first notes that Wang’s nk in Eq. (6) or lk in Eq. (10)’s A1 and A2 teaches a plurality of metric values.  See citations and rationale for claim 1 above.  The examiner further notes that in determine the optimal estimated occupancy count given by Eq. (10), Wang combines Eqs. (5)-(9) into Eq. (8) to arrive at Eq. (10).  More importantly, both A1 and A2 in Eq. (10) includes the term 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
 derived from Eq. (6).  As it can be seen from the above expression, each of A1 and A2 is determined by taking j=max (lk) where k = 1, …, m.  That is, this expression compares the l1, l2, …, lm and selects the maximum l1 from these lk’s (k = 1, …, m).  Further, l denotes the detected occupants by the k-th device (k = 1, …, m) so that 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 denotes the probability that the number detected occupants is l, and that 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
denotes the probability that the number of incorrectly observed occupants is ik-l. Therefore, the examiner asserts that lk teaches a metric value of the plurality of metric values for the k-th device where lk ranges from 0 to min(j, ik) as shown in Eq. (6), and that Wang’s selecting the maximum lk in order to determine the optimal occupancy count,                         
                            
                                
                                    
                                        
                                            n
                                        
                                        ^
                                    
                                
                                
                                    A
                                
                                
                                    *
                                
                            
                        
                     in Eq. (10), teaches the above limitation. )
 determine the probable number of occupants associated with the computed output metric value having the largest value as the occupancy count in the area. (§ IV-A, Eq. (10), p. 5088.  As respectfully reproduced above, Eq. (10) teaches Wang’s determination of an optimal estimated occupancy count by minimizing the mean square error in Eq. (1) (e.g., by letting the first directive of the mean square are be zero).  Further, the examiner notes that both A1 and A2 in Eq. (10) depend on the maximum lk where k = 1, …,m, and the determined occupancy count is estimated with the probability dk and the probabilistic distribution Pr in Eq. (6). Therefore, Wang teaches determine the probable number of occupants associated with the aforementioned output metric value having the largest value.)
          O’Keeffe and Wang are analogous art because both pertain to estimating occupancy based on RSSI (received signal strength indicator).  It would have been obvious for a person of ordinary skill in the art prior to the effective filing date of the present application to combine O’Keeffe’s “systems and methods for estimating the number of people” (O’Keeffe at ¶ [0009]) with Wang’s techniques for solving the “information fusion problem” by “combin[ing] multiple localization systems in order to improve the accuracy
Wang at ¶ 1, § VII and Abstract).
         
          With respect to claim 34, it is substantially similar to claim 17 and is rejected in the same manner, the same art and reasoning applying. 
 
          With respect to claim 35, O’Keeffe modified by Wang teaches the system of claim 28, and Wang further teaches:
wherein the processing circuitry to: reject the indicator data of RF spectrum signals generated by a receiver among the plurality of receivers located outside of the sub-area and within the area; and (O’Keeffe at ¶ [0080]: “Network-connected Smart devices 120 can contain a signal processor 240 coupled to sensors 200, buttons 205a or actuators 205b, to perform various degrees of processing on the raw sensor data. The overall function of the processor can be to highlight sensor or actuator readings indicative of the presence of a person in a region around the device and generate first data. The processor can function to remove background sensor readings, detect peak values, filter the data or otherwise process the sensor data.” The examiner notes that O’Keeffe’s removing sensor readings or filter the data of a sensor teaches rejecting the indicator data of RF spectrum signals generated by a receiver as claimed.
O’Keeffe does not appear to explicitly teach that the receiver whose generated RF spectrum signals are rejected is “located outside of the sub-area and within the area”.  The examiner notes that Wang was previously cited immediately above where Wang’s room and each zone respectively teach the claimed area and a sub-area.  Therefore, any receiver (e.g., the receiver in the lower left-hand corner of zone 1) whose generated RF spectrum signals are filtered out by O’Keeffe’s filtering process is located outside zone 2 and zone 3 (“outside of sub-area”) yet remains within the room (“the area”) teaches the above limitation.)
reject the indicator data generated by a receiver among the plurality of receivers of the RF spectrum signals received from a transmitter among the plurality of transmitters located outside of the sub-area and within the area. (The examiner notes that when RF spectrum signals generated by the transmitter in the lower left-hand corner is received by a receiver (the circular dots in FIG. 1) in zone 3 whose indicator is removed per O’Keeffe’s teaching, the transmitter is outside of zone 3 (in which the receiver is located) but is still within the area (the entire room).  Therefore, O’Keeffe combined with Wang teaches this limitation.)
          O’Keeffe and Wang are analogous art because both pertain to estimating occupancy based on RSSI (received signal strength indicator).  It would have been obvious for a person of ordinary skill in the art prior to the effective filing date of the present application to combine O’Keeffe’s “systems and methods for estimating the number of people” (O’Keeffe at ¶ [0009]) with Wang’s techniques for solving the “information fusion problem” by “combin[ing] multiple localization systems in order to improve the accuracy
of counting the number of occupants without increasing the hardware investment” and to “improve the counting accuracy by around 43% and 73%, respectively.” (Wang at ¶ 1, § VII and Abstract).

8.            Claims 12-14, 16-19, and 32 stand rejected under 35 U.S.C. § 103 as being unpatentable over O’Keeffe et al. US PGPub 2017/0017214 published on Jan. 19, 2017 (hereinafter O’Keeffe) in view of Wang et al., Estimation of Occupancy Level in Indoor Environment Based on Heterogeneous Information Fusion (Dec 15-17, 2010) (hereinafter Wang) and further in view of Soltani et al., Enhancing Cluster-based RFID Tag Localization using artiﬁcial neural networks and virtual reference tags (March 30, 2015) (hereinafter Soltani).
 
With respect to claim 12, O’Keeffe modified by Wang teaches the system of claim 11, and O’Keeffe further teaches:
the processing circuitry is a neural network module, the neural network module comprise: (O’Keeffe at ¶ [0111]: “A shared single occupant characteristic generator 510 can also benefit from employing an artificial neural network (ANN). For example, artificial neural networks are particularly suited to classification and pattern recognition tasks.”)
O’Keeffe modified by Wang does not appear to explicitly teach:
an input layer having a plurality of input nodes, each of the plurality of input nodes include an indicator data among the plurality of indicator data; 
a middle layer having a plurality of middle nodes, each of the middle nodes is coupled to each of the plurality of input nodes; and 
an output layer having a plurality of output nodes, each of the output nodes is coupled to each of the plurality of middle nodes.

In the same field of endeavor, Soltani does, however, teach:
an input layer having a plurality of input nodes, each of the plurality of input nodes include an indicator data among the plurality of indicator data; (Soltani at FIG. 6, “Input Layer” each of which receives a corresponding RSSI as an input and is connected to each of the neurons in the “Hidden Layer”.

    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
)
a middle layer having a plurality of middle nodes, each of the middle nodes is coupled to each of the plurality of input nodes; and (Soltani at FIG. 6, “Input Layer” each of which receives a corresponding RSSI as an input and is connected to each of the neurons in the “Hidden Layer” having three nodes each of which is coupled to each of the four nodes in the “Input Layer”.)
an output layer having a plurality of output nodes, each of the output nodes is coupled to each of the plurality of middle nodes. (Soltani at FIG. 6, “Input Layer” each of which receives a corresponding RSSI as an input and is connected to each of the neurons in the “Output Layer” having two nodes each of which is coupled to each of the three nodes in the “Hidden Layer”.)
O’Keeffe, Wang, and Soltani are analogous art because all three references pertain to processing RSSI (received signal strength indicator) with neural networks.  It would have been obvious for a person of ordinary skill in the art prior to the effective filing date of the present application to combine O’Keeffe’s “systems and methods for estimating the number of people” (O’Keeffe at ¶ [0009]) modified by Wang’s techniques for solving the “information fusion problem” with Soltani’s “artificial neural network” (Soltani at Abstract) in order “improve the accuracy while reducing the cost of the solution.” (Soltani at ¶ 2, § 1).
 
With respect to claim 13, O’Keeffe modified by Wang and Soltani teaches the system of claim 12, and O’Keeffe further teaches:
wherein the indicator data is a relative signal strength indicator (RSSI) data and (O’Keeffe at ¶ [0063]: “a person moving near a short range wireless transceiver (e.g. the Bluetooth or Wi-Fi transceiver in a smartphone or network connected smart device) can cause variations in quality aspects of signals 140 and 185 received by the central controller (e.g. variations in received signal strength indication (RSSI) or bit error rate variation associated with a person moving close by).”)
Wang further teaches: 
wherein to apply a plurality of the heuristic algorithm coefficients to the RSSI data generated by the respective receiver for the respective time, generate an RSSI data metric value for the RSSI data generated by the respective receiver for the respective time and (Wang at § 3, Eq. (6), p. 5088:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

The examiner notes that each of the two probability components (
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 and 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
) or the product thereof in the conditional probability for each k-th device of the total m devices and for each l (detected or observed occupant) expressed in Eq. (4) to determine the k-th device’s estimated occupancy count, nk, teaches an indicator data metric value for each indicator data (e.g., detected or observed occupant count l in Eq. (6)).)
 
compute a plurality of metric values for the respective receiver for the respective time, (Wang at § III, Eq. (6), p. 5088: see immediately above. The examiner notes that the product of two probabilities for all detected or observed occupant counts (l = 0, …, min(j, jk)) by the k-th device of the total of m devices in Eq. (6) in order to determine the conditional probability Pr{nk = ik | n =j} and hence the k-th device’s estimated occupancy count, nk or lk in A1 and A2 of Eq. (10) teach a plurality of metric values for individual indicator data metric value for each indicator data n = j in Eq. (6). The examiner further notes that each of the multiple products of two probabilities indicate the probability of detected or observed occupants is l, and that the probability of incorrectly observed occupants is ik-l and thus teach a probably number of occupants in the area for a respective time point.)
O’Keeffe and Wang are analogous art because both pertain to estimating occupancy based on RSSI (received signal strength indicator).  It would have been obvious for a person of ordinary skill in the art prior to the effective filing date of the present application to combine O’Keeffe’s “systems and methods for estimating the number of people” (O’Keeffe at ¶ [0009]) with Wang’s techniques for solving the “information fusion problem” by “combin[ing] multiple localization systems in order to improve the accuracy of counting the number of occupants without increasing the hardware investment” and to “improve the counting accuracy by around 43% and 73%, respectively.” (Wang at ¶ 1, § VII and Abstract).
 
O’Keeffe modified by Wang does not appear to explicitly teach:
the plurality of heuristic algorithm coefficients comprise a set of weights and a set of bias constants, 
wherein the forward propagation function comprise:at each of the plurality of middle nodes: receive from each of the input nodes among the plurality of input nodes, a corresponding RSSI data among the plurality of RSSI data; 
apply a set of weights and a set of bias constants to each of the RSSI data, wherein to apply, each of the plurality of middle nodes to: 
compute a product value of each weight among the set of weights with each of the RSSI data to generate the RSSI data metric value of each of the RSSI data, 

add each product value with a corresponding bias constant among the set of bias constants to generate a plurality of constant values; and 
sum each of the plurality constant values to generate a propagation value. 
 
In the same field of endeavor, Soltani does, however, teach:
the plurality of heuristic algorithm coefficients comprise a set of weights and a set of bias constants, (Soltani at ¶ 1, § 2.3, p. 95: “An ANN contains three main types of layers: input layer, hidden layer(s), and output layer. Each layer has a number of neurons connected to the preceding/succeeding layers through some weights (synapses). The output of a neuron is a function of the weighted sum of the inputs plus a bias.” The examiner notes that Soltani’s weights (synapses) and biases teach this claimed limitation.)
the neural network module to apply a forward propagation function, (Soltani at FIG. 6:

    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale

The examiner notes that each layer in the neural network in FIG. 6 propagates its output to the next layer until the output layer generates the neural network output and thus teaches applying a forward propagation function as claimed.)
 wherein the forward propagation function comprise:at each of the plurality of middle nodes: receive from each of the input nodes among the plurality of input nodes, a corresponding RSSI data among the plurality of RSSI data; (Soltani at FIG. 6. The examiner notes that the nodes in the “Hidden Layer” teach the claimed plurality of middle nodes. ¶ 1, § 3.2, left-hand column, p. 99: “To overcome this limitation, ANN is applied as an alternative method for positioning as explained in Section 2.3. However in most of the previous research, ANN was used to map the RSSI to the coordinates. In this research, RSSIs are processed and then summarized into dis-similarity indicators (β values).” ¶ 2, § 2.3, p. 95: “During the ofﬂine phase, the ANN learns the relation between RSSI values and the zone numbers. After training the model, the network receives the RSSI values of the target tag and predicts the zone that the target belongs to.” The examiner notes that Soltani’s neural network receives RSSI values as input, and these RSSI input values are processed into dissimilarity indicators that are then received at the Input Layer that convolves the input values and provide the results to the Hidden Layer in Soltani’s neural network.  Therefore, the examiner notes that these dissimilarity indicators obtained from RSSI values and further convolved with the respective weights of the connections between the Input Layer and the Hidden Layer teaches corresponding RSSI data, and that each of Soltani’s middle nodes receives the corresponding RSSI data teaches the above limitation.) 
(Soltani at ¶ 1, § 2.3, p. 95: “Each layer has a number of neurons connected to the preceding/succeeding layers through some weights (synapses). The output of a neuron is a function of the weighted sum of the inputs plus a bias. The function of the entire neural network is equal to the computation of the outputs of all the neurons. To produce the output, an activation function is applied to the weighted sum of the inputs of a neuron”. The examiner notes that the output of a middle neuron in the Hidden Layer is thus the weighted sum (the input dissimilarity indicators multiplied by the respective weights of the corresponding connections between the middle neuron and its input neurons) plus a bias.) 
compute a product value of each weight among the set of weights with each of the RSSI data to generate the RSSI data metric value of each of the RSSI data, (Soltani at ¶ 1, § 2.3, p. 95: “Each layer has a number of neurons connected to the preceding/succeeding layers through some weights (synapses). The output of a neuron is a function of the weighted sum of the inputs plus a bias.” The examiner notes that a weight sum is a sum of the product of the input value provided from an input node to the middle node and the weight for the connection between the input node and the middle node.  Therefore, Soltani’s computing each of such products teaches the above limitation.) 
wherein the weight is a connection between an input node and a corresponding middle node; (Soltani at ¶ 1, § 2.3, p. 95: “Each layer has a number of neurons connected to the preceding/succeeding layers through some weights (synapses).” The examiner notes that Soltani’s “weight” or “synapse” thus teaches a weight between an input node in the Input Layer and a corresponding middle node in the Hidden Layer.) 
add each product value with a corresponding bias constant among the set of bias constants to generate a plurality of constant values; and (Soltani at ¶ 1, § 2.3, p. 95: “The output of a neuron is a function of the weighted sum of the inputs plus a bias.” The examiner notes that a bias for a connection teaches a corresponding bias constant, and that the result of the addition of the weighted input plus a bias teaches a constant value and hence a plurality of constant values due to a plurality of inputs/connections as claimed.) 
sum each of the plurality constant values to generate a propagation value. (Soltani at ¶ 1, § 2.3, p. 95: “The output of a neuron is a function of the weighted sum of the inputs plus a bias.” The examiner notes that Soltani’s summing the aforementioned constant values (weighted inputs plus a bias) teaches summing each of the plurality of constant values, and the result of the summation teaches the claimed propagation value.)
O’Keeffe, Wang, and Soltani are analogous art because all three references pertain to processing RSSI (received signal strength indicator) with neural networks.  It would have been obvious for a person of ordinary skill in the art prior to the effective filing date of the present application to combine O’Keeffe’s “systems and methods for estimating the number of people” (O’Keeffe at ¶ [0009]) modified by Wang’s techniques for solving the “information fusion problem” with Soltani’s “artificial neural network” Soltani at Abstract) in order “improve the accuracy while reducing the cost of the solution.” (Soltani at ¶ 2, § 1).
 
With respect to claim 14, O’Keeffe modified by Wang and Soltani teaches the system of claim 13, and Soltani further teaches:
wherein to compute the output metric value for each[SL2]  of the plurality of probable number of occupants in the area at the respective time, the neural network module to: at each of the plurality of the output nodes: apply an activation function to the propagation value. (Soltani at ¶ 1, § 2.3, p. 95: “To produce the output, an activation function is applied to the weighted sum of the inputs of a neuron”.)
O’Keeffe, Wang, and Soltani are analogous art because all three references pertain to processing RSSI (received signal strength indicator) with neural networks.  It would have been obvious for a person of ordinary skill in the art prior to the effective filing date of the present application to combine O’Keeffe’s “systems and methods for estimating the number of people” (O’Keeffe at ¶ [0009]) modified by Wang’s techniques for solving the “information fusion problem” with Soltani’s “artificial neural network” (Soltani at Abstract) in order “improve the accuracy while reducing the cost of the solution.” (Soltani at ¶ 2, § 1).
 
With respect to claim 19, it is substantially similar to claim 4 and is rejected in the same manner, the same art and reasoning applying. 
 
O’Keeffe modified by Wang teaches the system of claim 28 yet does not appear to explicitly teach:
wherein the received RF spectrum signal is a line of sight (LOS) signal and/or a multipath signal. 
In the same field of endeavor, Soltani does, however, teach:
wherein the received RF spectrum signal is a line of sight (LOS) signal and/or a multipath signal. (Soltani at ¶ 1, § 4, right-hand column, p. 100: “A real test has been done and compared with a simulation test to validate the results coming from the simulation. An obstacle-free room was selected for this test where all the tags were placed in a grid of 5 m × 7.5 m inside the room as shown in Fig. 8.” ¶ 1, § 4.2, p. 102: “In order to further identify the effect of the shape of the data collection path on the accuracy of localization, the simulation setup for 49 real reference tags in an area of 75 m × 75 m is used. The data collection follows the I-shape, L-shape, and U-shape with ﬁxed path length and four data collection points.” The examiner notes that Soltani’s RF spectrum signal received in an obstacle-free room teaches line of sight signals, and that an RF spectrum signal received via an L-shaped path or a U-shaped path in § 4.2 teaches a multipath signal.)
O’Keeffe, Wang, and Soltani are analogous art because all three references pertain to processing RSSI (received signal strength indicator) with neural networks.  It would have been obvious for a person of ordinary skill in the art prior to the effective filing date of the present application to combine O’Keeffe’s “systems and methods for estimating the number of people” (O’Keeffe at ¶ [0009]) modified by Wang’s techniques for solving the “information fusion problem” with Soltani’s “artificial neural network” Soltani at Abstract) in order “improve the accuracy while reducing the cost of the solution.” (Soltani at ¶ 2, § 1).
  
9.            Claims 15-16 stand rejected under 35 U.S.C. 103 as being unpatentable over O’Keeffe et al. US PGPub 2017/0017214 published on Jan. 19, 2017 (hereinafter O’Keeffe) in view of Wang et al., Estimation of Occupancy Level in Indoor Environment Based on Heterogeneous Information Fusion (Dec 15-17, 2010) (hereinafter Wang) and Soltani et al., Enhancing Cluster-based RFID Tag Localization using artiﬁcial neural networks and virtual reference tags (March 30, 2015) (hereinafter Soltani) and further in view of Hang, X., Machine Learning Based Data Analytics for IoT Devices (2017) (hereinafter Hang).
With respect to claim 15, O’Keeffe modified by Wang and Soltani teaches the system of claim 14, and Soltani further teaches:
update one or more weights among the set of weights to generate updated set of weights; and (Soltani at ¶ 2, § 2.3, left-hand column, p. 96: “a BP network to optimize the initial value of the ANN weights and thresholds.” The examiner notes that updating artificial neural network weights teaches update one or more weights as claimed.)
O’Keeffe modified by Wang and Soltani does not appear to explicitly teach:
update one or more bias constants among the set of bias constants to generate updated set of bias constants. 
In the same field of endeavor, Hang does, however, teach:
(Hang at Eqs. (4.2), (4.3), and (4.4) on pp. 46-47 where B1, B2, and B3 respectively denote the “n1-dimensional,” “n2-dimensional,” and “n3-dimensional bias vectors” during Phase 1, 2, and 3 of Huang’s training process. More specifically, Hang teaches “Training process can be summarized as three steps: feature extraction, non-linear mapping and reconstruction.” P. 46: “First step aims to extract overlapping patches from input LR images Y and represent each one as a high-dimensioned vector”; and “B1 is the bias and can be represented as a n1 -dimensional vector whose each element is associated with the filter.” P. 47: “Second step performs non-linear mapping from each n1 -dimensional vector to n2-dimensional one”; and “B2 is a n2-dimensional bias vector.”  P. 47: “Third step can reconstruct HR image by aggregating the above HR patchewise representations”; and “And B3 represents c-dimensional bias vector.” 
The examiner thus notes that Hang’s updating the bias vector Bi from B1 to B2 and/or from B2 to B3 teaches update one or more bias constants as claimed.)
O’Keeffe, Wang, Soltani, and Hang are analogous art because all foru references pertain to processing RSSI (received signal strength indicator) with neural networks.  It would have been obvious for a person of ordinary skill in the art prior to the effective filing date of the present application to combine O’Keeffe’s “systems and methods for estimating the number of people” (O’Keeffe at ¶ [0009]) modified by Wang’s techniques for solving the “information fusion problem” and further modified by Soltani’s “artificial neural network” (Soltani at Abstract) with Hang’s “off-line training” so as to “optimize renewable energy source allocation yet without sacrificing occupants' comfort” (Hang at ¶ 3, p. v) where “the model parameters are optimized, which can correlate the LR images with HR images.” (Hang at ¶ 1, § 4.2).
 
With respect to claim 16, O’Keeffe modified by Wang, Soltani, and Hang teaches the system of claim 14, and Soltani further teaches:
wherein the neural network module to apply  a backward propagation function, (Soltani at ¶ 2, § 2.3, p. 95: “a Back-Propagation (BP) network, which back-propagates the error from the output layer to the hidden layers [28], to ﬁnd the most probable location of the target node”.)
wherein the backward propagation function comprise:provide, at each of the plurality of output nodes, the updated set of weights and the updated set of bias constants; and (Soltani at FIG. 6 and ¶ 1, § 2.3, p. 95: “The output of a neuron is a function of the weighted sum of the inputs plus a bias.”  ¶ 2, § 2.3, p. 95: “a Back-Propagation (BP) network, which back-propagates the error from the output layer to the hidden layers [28], to ﬁnd the most probable location of the target node. They used reference tags as landmarks and the RSSI values recorded from each of the references are the input for training the network. They also allocated one zone to each reference tag presented by a number. During the ofﬂine phase, the ANN learns the relation between RSSI values and the zone numbers. After training the model, the network receives the RSSI values of the target tag and predicts the zone that the target belongs to.” The examiner notes that after the forward pass reaching the output nodes, Soltani thus provides the aforementioned updated weights and updated biases in claim 15 to each of the output nodes at the beginning of a backward propagation (or at the end of the forward pass) in Soltani’s full-connected neural network.)
apply, at each of the plurality of middle nodes, the updated set of weights and the updated set of bias constants. (Soltani at FIG. 6 and ¶ 1, § 2.3, p. 95: “The output of a neuron is a function of the weighted sum of the inputs plus a bias.” ¶ 2, § 2.3, p. 95: “a Back-Propagation (BP) network, which back-propagates the error from the output layer to the hidden layers [28], to ﬁnd the most probable location of the target node. They used reference tags as landmarks and the RSSI values recorded from each of the references are the input for training the network. They also allocated one zone to each reference tag presented by a number. During the ofﬂine phase, the ANN learns the relation between RSSI values and the zone numbers. After training the model, the network receives the RSSI values of the target tag and predicts the zone that the target belongs to.”
The examiner notes that after the forward pass reaching the output nodes, Soltani thus provides the aforementioned updated weights and updated biases in claim 15 to each of the output nodes at the beginning of a backward propagation (or at the end of the forward pass) in Soltani’s full-connected neural network. The examiner notes that in the backward pass starting from the output nodes in FIG. 3, Soltani output nodes provide their respective updated weights and biases backward to each of the nodes (“the plurality of middle nodes”) in preceding layer (the Hidden Layer in FIG. 6) and thus teaches this limitation.)
O’Keeffe, Wang, and Soltani are analogous art because all three references pertain to processing RSSI (received signal strength indicator) with neural networks.  It O’Keeffe’s “systems and methods for estimating the number of people” (O’Keeffe at ¶ [0009]) modified by Wang’s techniques for solving the “information fusion problem” with Soltani’s “artificial neural network” (Soltani at Abstract) in order “improve the accuracy while reducing the cost of the solution.” (Soltani at ¶ 2, § 1).
 
With respect to claim 17, O’Keeffe modified by Wang, Soltani, and Hang teaches the system of claim 16, and Wang further teaches:
wherein the processing circuitry to determine[SL8]  an occupancy count in a sub-area within the area. (Wang at FIG. 1 and ¶ 1, § V, p. 5089: “the room is divided into three zones”; and “When the occupant is in the room, the four readers receive the RSSI of the tag, estimate the position of the occupant, and thus estimate the number of occupants in each zone.”

    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale

The examiner notes that Wang’s room and each zone respectively teach the claimed area and sub-area, and that Wang’s system’s estimating the number of occupants in each zone teaches the above limitation.)
O’Keeffe and Wang are analogous art because both pertain to estimating occupancy based on RSSI (received signal strength indicator).  It would have been obvious for a person of ordinary skill in the art prior to the effective filing date of the present application to combine O’Keeffe’s “systems and methods for estimating the number of people” (O’Keeffe at ¶ [0009]) with Wang’s techniques for solving the “information fusion problem” by “combin[ing] multiple localization systems in order to improve the accuracy of counting the number of occupants without increasing the hardware investment” and to “improve the counting accuracy by around 43% and 73%, respectively.” (Wang at ¶ 1, § VII and Abstract).
 
With respect to claim 18, O’Keeffe modified by Wang, Soltani, and Hang teaches the system of claim 17, and O’Keeffe further teaches:
wherein the processing circuitry to reject the indicator data of RF spectrum signals generated by a receiver among the plurality of receivers. (O’Keeffe at ¶ [0080]: “Network-connected Smart devices 120 can contain a signal processor 240 coupled to sensors 200, buttons 205a or actuators 205b, to perform various degrees of processing on the raw sensor data. The overall function of the processor can be to highlight sensor or actuator readings indicative of the presence of a person in a region around the device and generate first data. The processor can function to remove background sensor readings, detect peak values, filter the data or otherwise process the sensor data.” The examiner notes that O’Keeffe’s removing sensor readings or filter the data of a sensor teaches rejecting the indicator data of RF spectrum signals generated by a receiver.)
O’Keeffe does not appear to explicitly teach that the receiver whose generated RF spectrum signals are rejected is located outside of the sub-area and within the area. 
In the same field of endeavor, Wang does, however, teach:
a receiver among the plurality of receivers located outside of the sub-area and within the area (The examiner notes that Wang’s FIG. 1 was previously cited immediately above (see citations and rationale for claim 17 immediately above) where Wang’s room and each zone respectively teach the claimed area and a sub-area.  Therefore, any receiver (e.g., the receiver in the lower left-hand corner of zone 1) whose generated RF spectrum signals are filtered out by O’Keeffe’s filtering process is located outside zone 2 and zone 3 (“outside of sub-area”) yet remains within the room (“the area”) teaches the above limitation. Therefore, the examiner asserts that O’Keefe modified by Wang teaches the limitation recited in claim 18.)
O’Keeffe and Wang are analogous art because both pertain to estimating occupancy based on RSSI (received signal strength indicator).  It would have been obvious for a person of ordinary skill in the art prior to the effective filing date of the present application to combine O’Keeffe’s “systems and methods for estimating the number of people” (O’Keeffe at ¶ [0009]) with Wang’s techniques for solving the “information fusion problem” by “combin[ing] multiple localization systems in order to improve the accuracy of counting the number of occupants without increasing the hardware investment” and to “improve the counting accuracy by around 43% and 73%, respectively.” (Wang at ¶ 1, § VII and Abstract).
 
O’Keeffe modified by Wang, Soltani, and Hang teaches the system of claim 17, and O’Keeffe further teaches:
wherein the processing circuitry to reject the indicator data generated by a receiver among the plurality of receivers of the RF spectrum signals received from a transmitter among the plurality of transmitters. (O’Keeffe at ¶ [0080]: “Network-connected Smart devices 120 can contain a signal processor 240 coupled to sensors 200, buttons 205a or actuators 205b, to perform various degrees of processing on the raw sensor data. The overall function of the processor can be to highlight sensor or actuator readings indicative of the presence of a person in a region around the device and generate first data. The processor can function to remove background sensor readings, detect peak values, filter the data or otherwise process the sensor data.” The examiner notes that O’Keeffe’s removing sensor readings or filter the data of a sensor teaches rejecting the indicator data of RF spectrum signals generated by a receiver of the RF spectrum signals received from a transmitter among the plurality of transmitters.)
O’Keeffe does not appear to explicitly teach that the receiver whose generated RF spectrum signals are rejected or a transmitter is located outside of the sub-area and within the area. 
In the same field of endeavor, Wang does, however, teach:
a receiver among the plurality of receivers or a transmitter is located outside of the sub-area and within the area (The examiner notes that Wang’s FIG. 1 was previously cited immediately above (see citations and rationale for claim 17 immediately above) where Wang’s room and each zone respectively teach the claimed area and a sub-area.  Therefore, any receiver (e.g., the receiver in the lower left-hand corner of zone 1) whose generated RF spectrum signals are filtered out by O’Keeffe’s filtering process is located outside zone 2 and zone 3 (“outside of sub-area”) yet remains within the room (“the area”) teaches the above limitation. Similarly, a transmitter in zone 1 is outside zone 2 and zone 3 yet remains within the “area” (the “room”). Therefore, the examiner asserts that O’Keefe modified by Wang teaches the limitation recited in claim 19.)
O’Keeffe and Wang are analogous art because both pertain to estimating occupancy based on RSSI (received signal strength indicator).  It would have been obvious for a person of ordinary skill in the art prior to the effective filing date of the present application to combine O’Keeffe’s “systems and methods for estimating the number of people” (O’Keeffe at ¶ [0009]) with Wang’s techniques for solving the “information fusion problem” by “combin[ing] multiple localization systems in order to improve the accuracy of counting the number of occupants without increasing the hardware investment” and to “improve the counting accuracy by around 43% and 73%, respectively.” (Wang at ¶ 1, § VII and Abstract).
 
Conclusion
10.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(a)            Meyn et al., A Sensor-Utility-Network Method for Estimation of Occupancy in Buildings (Dec. 16-18, 2009) teaches a sensor-utility-network (SUN) method for accurate estimation of occupancy levels and distribution in buildings. Based on 
(b)            Tran, B. U.S. PGPub 2010/0026479 with the publication date of Feb. 4, 2010 teaches an occupancy sensing system for an area includes one or more wireless nodes forming a wireless mesh network; and wireless transceiver adapted to com municate with the one or more wireless nodes, the wireless transceiver generating a received signal strength indication (RSSI) signal, wireless transceiver including an analyzer to process the RSSI signal to detect occupancy in the area.
(c)            Keeping, S. ZigBee-Powered Smart Lighting Solutions published on Apr. 15, 2016 teaches, inter alia, a “ZigBee System-on-Chip (SoC). The EM357 is promoted by the company as a good solution for smart lighting applications (Figure 4).The EM357 features a 32-bit ARM Cortex-M3 processor, an IEEE802.15.4 radio, 128 or 192 kB Flash, 12 kBRAM, and AES128 encryption. The radio has a 103 dB link budget and low-power operation of 26 mA whenreceiving (RX) 31 mA when transmitting (TX).”
11.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH C. TZOU whose telephone number is (571)272-9852.  The examiner can normally be reached on Monday-Friday 7:30AM-5:00PM EST with alternative Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann J. Lo can be reached on 571-272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
 
/E.C.T./Examiner, Art Unit 2126 
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126